Duer, J., dissented,
principally upon the ground that, in his judgmeit, the only issue made by the pleadings was, that of the frauc of the defendant, and that this having been found in his favoi, the court had no power to grant relief upon the ground <f mutual mistake.
He aim expressed great doubts whether, had the complaint been prcperly framed, the contract, upon the evidence, could be justlyrescinded. As the true boundaries had been shown to *584the plaintiff, it might very reasonably be held, that he took Upon himself the risk of these boundaries containing the number of acres that it was believed they included.
Judgment affirmed, with costs,